Citation Nr: 9924613	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a duodenal ulcer 
disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1986 to 
August 1988 with an additional 3 years and 12 days of prior 
unverified active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Houston Regional 
Office (RO) December 1991 rating decision which denied a 
compensable evaluation for a low back disability, and a June 
1993 rating decision which reduced the evaluation for 
duodenal ulcer disease from 20 to 0 percent, effective 
February 13, 1991.

By September 1993 rating decision, the RO increased the 
evaluation of the veteran's service-connected low back 
disability from 0 to 20 percent, and restored the 20 percent 
rating of his service-connected duodenal ulcer disease, 
effective February 13, 1991.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, such claim 
remains in controversy where less than the maximum benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran's notice of disagreement of 
the June 1993 rating decision could be construed as an 
initiation of an appeal of the propriety of the RO reduction 
of the 20 percent evaluation for duodenal ulcer disease.  
This issue was never developed by the RO; however, since the 
RO reinstated the veteran's 20 percent evaluation by 
September 1993 rating decision, this issue is moot and is no 
longer on appeal.  Thus, the issues are as stated on the 
title page above.

The veteran failed to report for a hearing before a traveling 
member of the Board at the Houston RO, scheduled in January 
1993.  By telephonic contact in March 1993, he indicated that 
he had not reported for the hearing because he had not 
received any written notification that it would occur.  He 
then requested the RO to schedule him for another hearing.  
As a result, he was scheduled for another hearing before a 
traveling member of the Board in May 1993; however, he again 
failed to report, without any indication of good cause for 
his failure to appear.  By telephonic contact later that 
month, he indicated that he wished to be scheduled for 
another hearing.  However, in light of his recent 
incarcerated status, and the fact that he has already failed 
to report for a prior hearing, the Board will adjudicate his 
claims as though he has withdrawn his request for a hearing.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, or marked 
limitation of forward bending in standing position with 
abnormal mobility on forced motion.

2.  VA examination reports show that his low back exhibited a 
slight loss of motion in November 1995 and a moderate loss of 
motion in June 1997; on VA medical examination in 1997, his 
low back strain was assessed clinically as mildly 
symptomatic.

3.  It has not been shown that he has a demonstrable 
deformity of a vertebral body, residuals of a fractured 
vertebrae without cord involvement with abnormal mobility of 
the back requiring a neck brace (jury mast), or cord 
involvement and that he is bedridden, or requires long leg 
braces.

4.  His lumbar spine is manifested by no more that a moderate 
limitation of motion; he does not have a severe 
intervertebral disc syndrome.

5.  The medical evidence shows that the veteran's duodenal 
ulcer disease is not moderately severe or productive of 
anemia and weight loss; neither does it show incapacitating 
episodes, averaging 10 days or more in duration, occuring at 
least 4 times a year.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.20, 4.40, 4.41, 4.42, 4.45, 4.71, Diagnostic 
Codes 5003, 5285, 5286, 5289, 5292, 5293 and 5295 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.41, 4.42, 4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
low back disability and duodenal ulcer disease are more 
disabling than reflected by the currently assigned 20 percent 
disability evaluations.  Thus, he maintains that increased 
ratings are warranted for his low back disability and 
duodenal ulcer disease.

His claims for increased ratings are well grounded under 
38 U.S.C.A. § 5107(a), as they are plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his low back disability and duodenal ulcer 
disease (within the competence of a lay party to report) are 
sufficient to well ground his claims.  Thus, the Board finds 
that the facts relevant to the issues on appeal have been 
properly developed and that the VA duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Low Back Disability

The veteran's low back disability is rated under Diagnostic 
Code 5295.  Under this code provision, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
rating may be assigned when there is severe lumbosacral 
strain with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.  His 
low back disability may also be rated under Codes 5003, 5285, 
5286, 5289, 5292 and 5293, depending on the symptoms found to 
be present.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5285 provides that a 60 percent evaluation is 
warranted for residuals of a fracture of a vertebrae without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. 4.71a.

Diagnostic Code 5286 provides that a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a.

Diagnostic Code 5289 provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides a 20 percent rating may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Historically, the Board notes the RO granted service 
connection for the veteran's low back disability by July 1989 
rating decision.  A 10 percent disability rating was 
assigned, effective August 16, 1988, based on findings in the 
veteran's service medical records.  By June 1991 rating 
decision, the RO reduced the evaluation for the veteran's 
service-connected low back disability from 10 to 0 percent 
disabling.

In August 1991, the veteran requested an increased rating for 
his service-connected low back disability.  As noted above, 
by December 1991 rating decision, the RO denied a compensable 
evaluation for the veteran's low back disability.  However, 
by September 1993 rating decision, the RO increased the 
evaluation for his service-connected low back disability from 
0 to 20 percent disabling.

VA outpatient treatment records, dated from October 1989 to 
September 1997, show that the veteran complained of low back 
pain on many occasions, and in September 1993, he was 
assessed as having recurrent lumbar strain.  In December 
1995, it was noted that he wore a back brace.  He was 
assessed as having low back pain, status post strain.  A July 
1997 record shows that he had a strain in his paravertebral 
muscles.  He was advised to exercise his back and apply moist 
heat.

On VA medical examination in July 1993, the veteran's low 
back had a 30 percent loss of lumbar motion with pain on 
extreme motion.  A mild and involuntary spasm was present in 
his lumbar paravertebral muscles.  Neurologic examination of 
his lower extremities revealed normal findings.  X-ray 
examination of his lumbar spine revealed minimal narrowing at 
L5-S1.  The diagnoses were acute strain of the lumbosacral 
spine and transitional vertebra at L5.

On VA medical examination in November 1995, the veteran 
reported that was unemployed.  Examination of his low back 
revealed that he had a 5 to 10 percent loss of lumbar motion 
with pain on extreme motion.  No involuntary spasms were 
present in his lumbar paravertebral muscles.  There was 
tenderness to palpation of the spinous processes at L4, L5 
and S1.  X-ray examination of his lumbar spine revealed  
osteoarthritis at L3 and L4, and a 10 percent decrease in 
disc space at L5-S1.  The diagnosis was acute strain of the 
lumbosacral spine.

On VA medical examination in June 1997, the veteran reported 
that he worked on and off at light jobs since 1988.  He also 
reported that he had worked consistently since then.  
Examination of his lumbosacral spine revealed that lumbar 
flexion was to 75 degrees, extension was to 10 degrees and 
side-to-side bending was to 10 degrees.  Deep tendon reflexes 
were symmetrical bilaterally and sensory examination revealed 
normal findings.  X ray films of his lumbar spine revealed 
very mild decreased joint space at L5 and S1, and some very 
mild posterior facet arthrosis.  The pertinent impression was 
mildly symptomatic back strain.

An evaluation in excess of 20 percent is not warranted for 
the veteran's low back disability under Diagnostic Code 5295, 
as that requires a showing of severe lumbosacral strain with 
a listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
The Board observes that the medical evidence shows that the 
veteran has lumbosacral strain, but most recent medical 
evidence does not show that the symptoms associated therewith 
are severe.  In particular, while the VA outpatient treatment 
records show that he wore a back brace in December 1995, he 
was advised to treat his back strain with exercise by July 
1997.  In addition, July 1993 and November 1995 VA 
examination reports show that he was diagnosed as having 
acute strain of the lumbosacral spine; most recent VA 
examination report reveals a diagnosis of mildly symptomatic 
back strain.  Thus, it appears that the symptoms associated 
with his low back disability have improved, and they are not 
severe.  Moreover, while medical evidence shows that he has a 
loss of lumbar spine motion, osteoarthritis and decreased 
lumbar joint space, it does not show that he has a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, or marked limitation of forward bending in a standing 
position with an abnormal mobility on forced motion.  Thus, a 
rating in excess of 20 percent appears unwarranted for his 
low back disability under Diagnostic Code 5295.

The Board notes that a rating in excess of 20 percent is 
unwarranted for the veteran's low back disability under 
Diagnostic Code 5003, as the VA examination reports show that 
his low back exhibited only slight loss of motion in November 
1995 and moderate loss of motion in June 1997.

An evaluation in excess of 20 percent is not warranted for 
the veteran's low back disability under Diagnostic Code 5285, 
where a 10 percent evaluation may be added when it is shown 
that there is demonstrable deformity of a vertebral body, 
resulting from a fracture.  This is not demonstrated by the 
evidence.  Specifically, while the November 1995 and June 
1997 VA examination reports show that the veteran had 
decreased disc space at L5 and S1, they do not show that it 
was the result of a fracture.  In addition, the remainder of 
the medical records are devoid of any report or finding that 
he has a demonstrable deformity of a vertebral body.  As 
there is no demonstrable deformity of a vertebral body shown 
due to fracture, an additional 10 percent evaluation cannot 
be added to the veteran's 20 percent disability evaluation.  
In addition, while VA outpatient records show that he wore a 
back brace in December 1995, there have been no reports or 
findings that he currently has an abnormal mobility of the 
back requiring a neck brace (jury mast) without cord 
involvement.  Also, it is not shown that he has cord 
involvement, and that he is bedridden, or requires long leg 
braces.  Thus, an evaluation in excess of 20 percent is 
unwarranted for his low back disability under Code 5285.

As there have been no report or finding of complete bony 
fixation (ankylosis) of the veteran's lumbar spine, Codes 
5286 and 5289 are inapplicable to this case.

A rating in excess of 20 percent is unwarranted for the 
veteran's low back disability under Diagnostic Code 5292.  A 
40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  Such is not demonstrated by the 
medical evidence of record.  Specifically, as noted earlier, 
the VA examination reports demonstrate that the veteran has, 
at most, only moderate loss of lumbar motion.  Although his 
back has exhibited limited motion, it is not shown to be 
severe in nature which is the requirement for a 20 percent 
rating under Code 5292.

An evaluation in excess of 20 percent is also unwarranted for 
the veteran's low back disability under Diagnostic Code 5293.  
An increased rating under this code provision requires a 
showing of severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  However, as reported 
earlier, the medical evidence shows that symptoms associated 
with his low back disability are not severe in nature.  
Consequently, a rating in excess of 20 percent is not 
warranted for his low back disability under Code 5293.

Application of the criteria under 38 C.F.R. §§ 4.40 and 4.45, 
with regard to the veteran's low back disability, has also 
been considered, but the Board notes that there is no 
clinical evidence of objective pathology of functional loss 
due to pain, limitation of motion, weakness, etc., which 
would permit assignment of a higher evaluation under such 
criteria.

II  Duodenal Ulcer Disease

The veteran's duodenal ulcer is rated under Diagnostic Code 
7305 which provides a 20 percent rating for a moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year, averaging 10 days in duration, or 
continuous moderate manifestations.  A 40 percent rating is 
warranted for a moderately severe duodenal ulcer with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  A 60 percent 
rating is warranted for a severe duodenal ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.

Historically, the RO granted service connection for the 
veteran's duodenal ulcer disease by July 1989 rating 
decision.  A noncompensable disability evaluation was 
assigned at that time, effective August 16, 1988, based on 
findings in his service medical records.  By June 1991 rating 
decision, the RO increased the evaluation for the veteran's 
service-connected duodenal ulcer disease from 0 to 20 
percent, effective February 13, 1991.

In February 1993, an increased rating for his service-
connected duodenal ulcer disease was requested.  As noted 
earlier, by June 1993 rating decision, the RO reduced the 
evaluation for duodenal ulcer from 20 to 0 percent disabling, 
effective February 13, 1991.  Yet, by September 1993 rating 
decision, the RO restored the 20 percent rating for service-
connected duodenal ulcer, effective February 13, 1991.

VA outpatient treatment records, dated from October 1989 to 
September 1997, show that the veteran was assessed as having 
peptic ulcer disease on many occasions in 1991.  In August 
1994, he was seen with complaints of abdominal pain.  The 
assessment was duodenal ulcer.  A November 1996 record shows 
that he was seen with complaints of bloating.  His peptic 
ulcer disease was characterized as stable and productive of 
occasional symptoms.  In July 1997, he reported experiencing 
diarrhea, nausea and vomiting the previous week.  He was 
assessed as having acute gastroenteritis.  Later that month, 
he reported vomiting occasionally.  The assessment was 
history of peptic ulcer disease and dyspepsia.  An August 
1997 record reveals that he weighed 150 pounds.

On VA medical examination in June 1997, the veteran reported 
that his ulcer was productive of bloating, vomiting, and 
gastric and stomach pain.  He also reported that he had lost 
six pounds during the previous five months.  He indicated 
that his bowel movements were normal, and that he had not had 
any gastrointestinal bleeding.  Examination of his abdomen 
revealed that it was soft and benign.  No organomegaly was 
detected.  There was mild to moderate tenderness in his 
gastric region and slight tenderness in his right upper 
quadrant.  He had moderately increased bowel sounds in his 
left abdomen.  It was noted that he weighed 136 pounds.  The 
pertinent diagnosis was symptomatic peptic ulcer disease.

On review of the claims folder, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
veteran's duodenal ulcer disease under Diagnostic Code 7305, 
as a 40 percent evaluation requires that the evidence show 
that the duodenal ulcer disease is moderately severe in 
nature and productive of anemia and weight loss; or recurrent 
incapacitating episodes which average 10 days or more in 
duration, and occur at least 4 times a year.  Such 
symptomatology is simply not demonstrated by the medical 
evidence.  

The Board observes that the medical evidence does not show 
that the veteran's duodenal ulcer disease is moderately 
severe or manifested by anemia and weight loss.  
Specifically, VA outpatient treatment records show that he 
last sought outpatient treatment for ulcer disease in 1996, 
and that his recent symptoms have been related to 
gastroenteritis and dyspepsia rather than an ulcer disease.  
In addition, while the VA examination report shows that he 
was diagnosed as having symptomatic peptic ulcer disease, 
such disease was productive of only mild to moderate 
tenderness.  In addition, it was not productive of any 
bleeding or abnormal bowel movements.  Thus, it does not 
appear that his duodenal ulcer disease may be classified as 
moderately severe.

The medical evidence does not demonstrate that the veteran's 
duodenal ulcer disease is productive of anemia and weight 
loss.  In particular, the medical evidence of record is 
devoid of any report of findings of anemia.  Moreover, while 
the VA examination report shows that he weighed 138 pounds in 
June 1997, the VA outpatient treatment records show that he 
weighed 150 pounds in August 1997.  Thus, the most recent 
medical evidence shows that his weight has essentially 
returned to its prior level.

The Board also observes that VA outpatient treatment records 
show that the veteran was assessed as having peptic ulcer 
disease on many occasions in 1991, and that the VA 
examination report shows that it is symptomatic.  However, 
after a thorough review of the records, the Board finds that 
they do not include any indication that his duodenal ulcer 
disease is currently productive of recurrent and 
incapacitating episodes, averaging 10 days or more in 
duration, and occurring at least 4 times a year.

To summarize, the Board finds that the medical evidence does 
not show that the veteran's duodenal ulcer disease is 
moderately severe or productive of anemia and weight loss; or 
incapacitating episodes which average 10 days or more in 
duration, and occur at least 4 times a year.  Therefore, an 
evaluation in excess of 20 percent for his duodenal ulcer 
disease is not warranted under Diagnostic Code 7305.

III.  Additional Matters

The Board has also considered rating the veteran's low back 
disability and duodenal ulcer disease on an extraschedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  
This permits adjusting a rating in an exceptional or unusual 
case where application of the schedular criteria are 
impractical.  In the case at hand, the evidence does not show 
that the veteran has recently been hospitalized frequently 
for his low back or duodenal ulcer disability.  In addition, 
the Board is cognizant of the fact that he mentioned that he 
was unemployed at the time of the November 1995 VA 
examination.  However, the Board observes that he reported 
that he had worked consistently since 1988 at the time of the 
June 1997 VA examination.  More recently, it does not appear 
that his service-connected disabilities have caused marked 
interference with employment; rather, his earning capacity 
seems to be impaired mostly due to his recent incarcerated 
status.  Thus, the evidence of record reflects that the 
overall disability picture does not rise to a level which 
would warrant ratings in excess of those currently assigned.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluations than those set forth above.


ORDER

An evaluation in excess of 20 percent for a low back 
disability is denied.

An evaluation in excess of 20 percent for a duodenal ulcer 
disease is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

